UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1763


DARRELL BROOKS,

                  Plaintiff - Appellant,

          v.

LLOYD LAYMAN SHOPE; ENTERPRISE CAR           RENTAL;    FORD   MOTOR
COMPANY; FORD AIR BAG MANUFACTURER,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:09-cv-00334-FDW-DSC)


Submitted:   May 19, 2011                         Decided:   May 23, 2011


Before TRAXLER,     Chief   Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Darrell Brooks, Appellant Pro Se.     Fred Fincher Jarrell, K&L
GATES LLP, Charlotte, North Carolina; Robert A. Hartsoe, HARTSOE
& ASSOCIATES, PC, Winston-Salem, North Carolina; Kirk Gibson
Warner, SMITH, ANDERSON, BLOUNT, DORSETT, MITCHELL & JERNIGAN,
LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darrell     Brooks    appeals    the    district   court’s    orders

granting    the   Defendants’      motions     to   dismiss    Brooks’s      civil

action for lack of subject matter jurisdiction and denying his

motion to alter or amend judgment.              On appeal, Brooks contends

that the district court erroneously found him to be a citizen of

North Carolina and thus found complete diversity of citizenship

to be lacking.       We affirm.

            “If the district court determines at any time that it

lacks subject-matter jurisdiction, the court must dismiss the

action.”    Fed. R. Civ. P. 12(h)(3).          When a defendant challenges

the   existence   of    subject    matter     jurisdiction      in   fact,   “the

plaintiff bears the burden of proving the truth of such facts by

a    preponderance     of   the   evidence.”        United    States   ex.   rel.

Vuyyuru v. Jadhav, 555 F.3d 337, 347 (4th Cir. 2009).                     Unless

the jurisdictional facts are intertwined with the facts central

to    the   dispute,        the   district     court     may     “resolve      the

jurisdictional facts in dispute by considering evidence outside

the pleadings, such as affidavits.”            Id. at 348.

            “Citizenship, like the other ingredients or elements

of diversity jurisdiction . . . presents a preliminary question

of fact to be determined by the trial court.”                Sligh v. Doe, 596

F.2d 1169, 1171 (4th Cir. 1979).             “We review a district court’s


                                       2
jurisdictional    findings     of    fact   on   any    issues       that   are    not

intertwined     with   the    facts    central     to       the    merits   of     the

plaintiff’s claims under the clearly erroneous standard and any

legal conclusions flowing therefrom de novo.”                     Vuyyuru, 555 F.3d

at 348.

           Mindful     of    these    standards,       we    have     reviewed    the

record and find no reversible error.             Brooks failed to carry his

burden of demonstrating the district court’s jurisdiction over

the matter.     Accordingly, we affirm the district court’s orders.

We   dispense   with   oral    argument     because     the       facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                        3